 

 

Hancock Holding Company

﻿

One Hancock Plaza

Post Office Box 4019

Gulfport, Mississippi 39502

﻿

1-855-404-5465

﻿

Re:  Performance Stock Award

﻿

The Board of Directors of Hancock Holding Company (the “Company”) is pleased to
inform you of your grant of a Performance Stock Award (“Award”), upon the terms
and subject to the conditions of this Award Agreement and Appendix A which is
attached hereto and made a part hereof by this reference. 

1.Award.  This Award grants you the opportunity to receive the number of shares
of Common Stock of the Company set forth above as Performance Shares Awarded
(the “Target Shares”). The number of shares actually payable to you under this
Award is contingent on the results of the Performance Factor (as defined in
Appendix A) during the Performance Period, as further explained in this
Agreement and in Appendix A.  The grant date, the Performance Period, the
Vesting Period, and other applicable terms of your Performance Stock Award
constitute a part of this Award Agreement and are set forth and described in
Appendix A. 

2.Plan/Committee.  This Award is made under the Hancock Holding Company 2014
Long Term Incentive Plan (the “Plan”).  The Plan is administered by the
Compensation Committee of the Board of Directors of the Company (the
"Committee"), which has authority to make certain determinations as to the terms
of the awards granted under the Plan. Any interpretation of this Award by the
Committee and any decision made by it with respect to this Award are final and
binding on all persons.

In addition to this Award Agreement and Appendix A, the Award granted to you
hereunder is subject to the terms and conditions set forth in the Plan; and in
the event of any conflict between the provisions of this Award Agreement,
including Appendix A, and the Plan, the Plan shall control.  Your Award is also
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan. Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan has the same meaning when used in this Award Agreement.

3.Awarded Shares.  At the end of the Performance Period, the number of the
Target Shares to be awarded to you (the “Awarded Shares”) will be determined by
the Committee based on the Performance Factor and in accordance with the
methodology set forth in Appendix A.  However, you will not become entitled to
such Awarded Shares until you become vested in such shares as provided in
Section 4 and such shares become distributable as provided in Section 10 below.

4.Vesting.  You will become vested in the Awarded Shares at the end of the
Vesting Period set forth in Appendix A, provided you remain in the service of
the Company or one of its subsidiaries either as an associate, if this Award was
granted to you as an associate, or



{JX189961.4}

Core EPS-Section 16

--------------------------------------------------------------------------------

 

as a member of the Board of Directors, if the Award is granted to you as a
director, throughout the Performance Period and the Vesting Period, except as
otherwise specifically provided in this Section.  This Award shall automatically
terminate in the event of your termination of employment or other service with
the Company, for any reason other than (a) due to your death, Disability or
normal retirement as provided in Section 6 below or (b) following a Change in
Control as provided in Section 9(b) below, at any time prior to the end of the
Performance Period or the Vesting Period.  In the event of such termination, all
Target Shares and/or Awarded Shares shall be forfeited and all obligations of
the Company to you under this Award shall become void and of no further effect. 

5.Issuance of Shares.  Upon the vesting of the Awarded Shares as provided in
Section 4 above, except to the extent you elected prior to the granting of this
Award to defer all or any portion of the Awarded Shares pursuant to the
provisions of the Hancock Holding Company Nonqualified Deferred Compensation
Plan, the Awarded Shares shall be issued in your name. However, the “net”
Awarded Shares shall be held in escrow during the Post Vest Holding Period,
until such shares become distributable as provided in Section 10 below.  For
this purpose, “net” Awarded Shares shall mean the number of Awarded Shares in
which you have become vested, reduced by the number of such shares, if any,
withheld by the Company to cover the withholding taxes as set forth in Section
7.  You will not be required to pay an issue price to the Company in exchange
for the Awarded Shares.

The Committee has designated the Corporate Trust Department of Whitney Bank (the
“Custodian”) to serve as custodian of the “net” Awarded Shares during the Post
Vest Holding Period.  By your acceptance of this Award Agreement, you hereby
appoint the Custodian as your attorney-in-fact with full power and authority to
transfer, assign and convey to the Company any of the Awarded Shares forfeited
during the Post Vest Holding Period as provided herein.

6.Death/Disability/Retirement.  Notwithstanding the provisions for the vesting
and issuance of Awarded Shares under Sections 4 and 5 above, in the event of the
termination of your employment or other service with the Company and its
subsidiaries during the Performance Period or the Vesting Period due to your
death, Disability or normal retirement, the provisions of this Section shall
apply with respect to your Award under this Agreement.

(a)Disability or Normal Retirement.  In the event your employment or other
service with the Company and its subsidiaries is terminated due to your
Disability or normal retirement you will vest in and be entitled to:

(i)If such termination occurs during the during the Performance Period, a pro
rata portion of the Awarded Shares as determined at the end of the Performance
Period as provided in Appendix A, based on your number of full months of service
during the Performance Period prior to your termination.  Said shares shall be
issued to you within two and one-half (2½) months following the close of the
Performance Period as if you had remained employed or otherwise in the service
of the Company until the end of the Performance Period.

(ii)In the event such termination occurs following the Performance Period but
prior to the end of the Vesting Period, a pro rata portion of your Awarded
Shares, as



{JX189961.4}

Core EPS-Section 16

--------------------------------------------------------------------------------

 

determined at the end of the Performance Period, based on your number of full
months of service during the Vesting Period.

(b)Death.  In the event of the termination of you employment of other service
with the Company and its subsidiaries due to your death during the Performance
Period or the Vesting Period , your beneficiary, or your estate if you have not
designated a beneficiary, will vest in and be entitled to:

(i)If your death occurs during the Performance Period, a pro rata portion of the
number of Target Shares awarded under this Agreement, based on your number of
full months service during the Performance Period prior to your death. 

(ii)In the event your death occurs following the Performance Period but prior to
the end of the Vesting Period, a pro rata portion of your Awarded Shares, as
determined at the end of the Performance Period, based on your number of full
months of service during the Vesting Period.  Said shares shall be issued to
your beneficiary or estate as soon as practicable following your death, but in
no event more than ninety (90) days thereafter.

All distributions under this Section 6 due to your termination for death,
Disability or normal retirement shall be made in accordance with the provisions
of Section 10(c) and shall be subject to the withholding provisions of Section 7
hereof, if applicable. 

Disability for purposes of this Section shall have the same meaning as in
Section 9(b) below.  Normal retirement for purposes of this Award shall mean
your termination of employment or other service with the Company and each of its
subsidiaries, for any reason except termination for “Cause,” after you have
attained the age of sixty-five (65).  For this purpose, “Cause” shall have the
same meaning as provided in Section 9(b) below.

7.Tax Withholding.  Upon the vesting of the Awarded Shares under the terms of
this Award Agreement, you (or your estate or beneficiary in the event of your
death) must remit to the Company an amount equal to the Company’s federal, state
and local tax withholding obligation applicable thereto or, alternatively,
instruct the Committee to withhold a portion of such shares to cover the
Company’s withholding obligation.  In the event no such remittance or
instruction is received prior to the date the shares vest (or such earlier date
as may be set by the Committee), the Company shall automatically withhold a
portion of the shares with a fair market value equal to the Company’s
withholding obligation.

8.Shareholder Rights/Restrictions on Transfer.  You have no rights as a
shareholder with respect to the shares of Common Stock subject to this Award
during the Performance Period and/or the Vesting Period or at any time until
your become vested in the Target Shares, or any portion thereof.  You shall not
be entitled to any dividends or dividend equivalents and shall not be entitled
to vote any portion of the Target Shares or Awarded Shares unless and until such
time as the Target Shares or Awarded Shares, or any portion thereof become
vested. 

Once you become vested in the Awarded Shares, you will become entitled to
receive dividends on and to vote the Awarded Shares from and after the date on
which such Awarded Shares become vested.  However, during the Post Vest Holding
Period (as defined in Section 10



{JX189961.4}

Core EPS-Section 16

--------------------------------------------------------------------------------

 

below) you may not encumber or sell the Awarded Shares and you may not transfer
the Awarded Shares except pursuant to your will or under the laws of descent and
distribution. 

9.Change in Control.  Notwithstanding any other provision of this Award
Agreement, in the event of the occurrence of a Change in Control (as defined in
the Plan and Prospectus) during the Performance Period or Vesting Period and
while you are employed by the Company, the following provisions shall determine
the extent, if any, to which you are entitled to receive any portion of the
Target Shares and the vesting thereof: 

(a)If a Change in Control occurs during the one-year period beginning on the
first day of the Performance Period, this Award shall terminate, no portion of
the Target Shares will be vested and awarded to you, and all obligations of the
Company to you under this Award Agreement shall be void and of no further
effect.

(b)If a Change in Control occurs at any other time during the Performance
Period, you shall be entitled to a pro-rata portion of the Awarded Shares
determined under the provisions of Appendix A based on actual performance
results for the portion of the Performance Period ending on the date of the
Change in Control.  Such shares will vest at the end of the Vesting Period as
otherwise provided herein, provided you remain in the service of the Company or
its subsidiaries (or the surviving entity in such Change in Control) either as
an associate or as a member of the Board of Directors, as applicable, throughout
the Vesting Period.  However, if within the two-year period commencing on the
closing date of such Change in Control your employment is involuntarily
terminated for any reason other than “Cause,” or is terminated due to your
Disability, or if you terminate your employment for “Good Reason,” such shares
will vest and will be issued to you as soon as feasible following your
termination of employment, but in no event more than ninety (90) days after the
date of your termination of employment, subject to the withholding provisions of
Section 7.  For purposes of this provision, the following definitions shall
apply:

(1) “Cause” shall mean (i) your commitment of an intentional act of fraud,
embezzlement, or theft in the course of your employment or other engagement in
any intentional misconduct or gross negligence which is materially injurious to
Company’s business, financial condition or business reputation; (ii) your
commitment of intentional damage to the property of Company or your intentional
wrongful disclosure of confidential information which is materially injurious to
Company’s business, financial condition or business reputation; (iii) your
intentional refusal to perform the material duties of your position, without
cure,  or the beginning of cure, within five (5) days of written notice from
Company; (iv) commitment of a material breach of an employment agreement with
the Company (if any); (v) your failure to show up at Company’s offices on a
daily basis, subject to permitted vacations and absences for illness, without
cure, or the beginning of cure, within five (5) days of written notice from
Company; or (vi) your entry of a guilty plea or a plea of no contest with regard
to any felony.  Any reference to Company in the preceding sentence includes each
of its subsidiaries.

﻿

(2) “Good Reason” shall mean a reduction of more than 10% in your base salary, a
transfer to a position with a pay grade more than two pay grades below your



{JX189961.4}

Core EPS-Section 16

--------------------------------------------------------------------------------

 

current position or a transfer to a jobsite more than 35 miles from your current
jobsite.  However, none of such actions shall constitute “Good Reason” unless
(i) you provide the Company notice of the existence of such condition within
ninety (90) days of the initial existence thereof specifically identifying the
acts or omissions constituting the grounds for Good Reason and a period of at
least thirty (30) days following such notice within which to remedy such
condition, and (ii) your termination occurs within the two-year period following
the initial existence of such condition.

﻿

(3)   “Disability” shall mean such disability as defined in the long-term
disability plan or policy maintained (or most recently maintained) for your
benefit by the Company or any subsidiary of the Company.  If no such plan or
policy has ever been maintained on your behalf, Disability shall be the
condition as described in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended. 

﻿

(4) In the event a Change in Control Employment Agreement between you and the
Company is in effect at the time of the Change in Control, “Cause”, “Good
Reason” and “Disability” shall have the same respective meanings as provided in
such Change in Control Employment Agreement in lieu of the definitions contained
herein.

﻿

(c)The provisions of Section 9(b) above regarding the vesting and issuance of
Awarded Shares in connection with certain terminations occurring within the
two-year period commencing on the closing date of a Change in Control shall also
apply with respect to a Change in Control occurring following the Performance
Period but before the end of the Vesting Period. 

Notwithstanding the preceding, in the event the surviving entity in a Change in
Control does not assume the Company’s obligations under the Plan and this
Agreement or convert your rights hereunder into equivalent rights to equity in
the surviving entity in connection with such Change in Control, the Board of
Directors of the Company may, in its discretion, provide for the “net” Awarded
Shares to be issued to you within ninety (90) days of the closing date of such
Change in Control whether or not your employment with the Company and its
subsidiaries is terminated. 

10.  Post Vest Holding Period/Distribution. 

(a)Except as otherwise provided in this Section, the “net” Awarded Shares in
which you become vested in accordance with the provisions of this Award
Agreement shall be held in escrow by the custodian as provided in Section 5 and
subject to the transfer restrictions as provided in Section 8 for the two-year
period beginning on the last day of the Vesting Period and ending on the second
anniversary thereof (the “Post Vest Holding Period”).  However, the Post Vest
Holding Period shall be earlier terminated upon the occurrence of the following
events:

(i)Upon your death or Disability during the Post Vest Holding Period.

(ii)Upon a Change in Control which occurs during the Post Vest Holding Period.





{JX189961.4}

Core EPS-Section 16

--------------------------------------------------------------------------------

 

The “net” Awarded Shares will be released from escrow and delivered to you
within the thirty (30) day period immediately following the close of the Post
Vest Holding Period, or the early termination thereof, if applicable.

﻿

(b)The Post Vest Holding Period shall not apply, under the following
circumstances:

(i)If the Awarded Shares vest and are issued in accordance with Section 6 due to
your death, Disability or normal retirement during the Performance Period or the
Vesting Period. 

(ii)If the Awarded Shares vests in connection with your termination of
employment with the Company and its subsidiaries, or in the Company’s discretion
based on the surviving entity’s failure to assume the obligations hereunder,
following a Change in Control which occurs during the Performance Period or
Vesting Period as provided in Section 9.

(c)All shares issued to you pursuant to this Award, whether upon termination of
the Post Vest Holding Period as provided in 10(a) or upon the occurrence of any
of the events under  10(b) above, shall be issued in your name in a Direct
Registration System (DRS) book entry.  However, you may request that all “net”
Awarded Shares be issued in a certificate and forwarded to you in lieu of a DRS
book entry.

11.  Clawback.  The Awarded Shares awarded hereunder are subject to the
Company’s Clawback Policy and, as a result, all or any portion thereof, may be
forfeited by you, if unvested, or recovered (whether or not still held in
escrow), together with any gain that you may have realized thereon, by the
Company if, in the opinion of the independent directors of the Company, (a) the
financial statements of the Company are restated, in whole or in part, due to
the intentional fraud or misconduct of the Company’s executive officers, and (b)
you were engaged in such misconduct.  In addition, the Awarded Shares are also
subject to any clawback policies the Company may adopt in order to conform to
the requirements of Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any resulting rules issued by the SEC or national
securities exchanges thereunder, if applicable. 

12.Section 409A.  Except as otherwise may be affected by the provisions of
Section 6 regarding normal retirement and Disability, any amounts that may be
earned pursuant to this Award Agreement are intended to be exempt from the
application of Section 409A of the Internal Revenue Code of 1986, as amended, by
reason of the short-term deferral exemption under applicable Treasury
Regulations. This Award shall be administered, interpreted and construed to
carry out such intention, including amending the terms of the Award and this
Award Agreement without your consent if deemed necessary, and any provision
hereof that cannot be so administered, interpreted and construed shall be
disregarded.

With respect to shares to be issued hereunder in the event of your normal
retirement or Disability, the provisions hereof regarding such issuance are
intended to comply with the provisions of Section 409A and shall be
administered, interpreted and construed to carry out such intention, including
amending the terms of the Award and this Award Agreement without your consent if
deemed necessary, and any provision hereof that cannot be so administered,
interpreted and construed shall be disregarded.  In no event shall the issuance
of such shares be



{JX189961.4}

Core EPS-Section 16

--------------------------------------------------------------------------------

 

accelerated or deferred, except as may be allowed in accordance with the
provisions of Section 409A.

In no event, however, does the Company represent, warrant or guarantee that any
amount that may be earned hereunder will not be includible in your gross income
pursuant to Section 409A of the Code, nor does the Company make any other
representation, warranty or guaranty to you as to the tax consequences of this
Award.

 13.Miscellaneous Provisions.  Before accepting this Award, you should review
the Plan and Prospectus.  You may access copies of these documents from the link
provided in this notification.  You should pay particular attention to the Plan
since it sets forth other provisions which cover your Award. Also, you should
note that the acceptance of your Award means that you have agreed to take any
reasonable action required to meet the requirements imposed by federal and state
securities and other laws, rules or regulations and by any regulatory agencies
having jurisdiction and you have agreed to allow the Company to withhold from
any payments made to you, or to collect as a condition of payment, any taxes
required by law to be withheld because of this Award. The Prospectus contains an
explanation of certain federal income tax consequences and is current as of the
date of the Prospectus. However, since tax laws often change, you should consult
your tax advisor for current information at any given time.

This Award Agreement is required by the Plan. This Award Agreement is binding
upon, and inures to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company's assets and
business. Your rights hereunder are personal to you and may not be assigned to
any other person or persons. This Award Agreement is binding on you and your
beneficiaries, heirs and personal representatives.

Your electronic acceptance of this Performance Stock Award indicates your
express agreement to be bound by the terms and provisions of this grant.

Again, we congratulate you on your Award. Thank you for your service to Hancock
Holding Company.

 

 

{JX189961.4}

Core EPS-Section 16

--------------------------------------------------------------------------------

 

 

APPENDIX A

PERFORMANCE STOCK AWARD AGREEMENT

(Collective Core Earnings Per Share Performance Measure)

Grant Date:January 2, 2017

Performance Period: January 1, 2017 through December 31, 2018

Vesting Period: January 1, 2017 through December 31, 2019

﻿

Factors for Determining Amount Payable Pursuant to Performance Stock Award

The number of actual shares of Common Stock payable under the Performance Stock
Award (the “Awarded Shares”) will be based on the results of the following
performance factor ("Performance Factor") during the Performance Period and
determined as of the last day of the Performance Period, as measured against the
targeted goal:

Collective Core Earnings Per Share (Core EPS). The total of the Core EPS for
each of the calendar years in the Performance Period. Core EPS means the
Company’s earnings excluding the impact of any purchase accounting adjustments
as well as any non-operating costs.

﻿

 

 

Performance Factor

 

﻿

 

 

 

 

﻿

Category

 

 

Weight

Threshold

80%

Target

100%

Maximum 120%

Collective Core EPS

100.00%

 

 

 

﻿

Calculation of Performance

For the Performance Factor, the performance for the Company will be determined
as of the last day of the Performance Period and then the % of target achieved
by the Company shall be determined.  The Company's % of target achieved will be
used to determine the percentage, if any, of the shares of Common Stock earned
under the Performance Stock Award.

The table below shows the percentage of shares of Common Stock to be issued with
respect to each Performance Stock Award at various performance levels:

% of Target Achieved

 

% of Shares Earned

 

Performance Level

<80%

0%

 

80%

50%

Threshold

100%

100%

Target

> 120%

200%

Maximum






{JX189961.4}

Core EPS-Section 16

 

--------------------------------------------------------------------------------

 

 

The number of performance shares earned will be interpolated on a linear basis
between threshold-target and target-maximum performance.  For example,

·



If the Company's Collective Core EPS is at the 90th percentile, 75% of the
shares subject to the target award will be issued

·



If the Company’s Collective Core EPS is at the 110th percentile, 150% of the
shares subject to the target award will be issued

Timing of Award Determination and Distribution

Once performance results for the Company are known and approved by the auditors,
the Committee will review and approve the final performance results for the
Performance Factor and determine the number of performance shares earned and the
number of the Awarded Shares.  The Awarded Shares will vest and will be
distributed in accordance with the timing set forth in the Performance Stock
Award Agreement.

 

﻿



{JX189961.4}

Core EPS-Section 16

 

--------------------------------------------------------------------------------